Per Curiam.
This was meant to be a proceeding before an alderman, under the Act of 14th April, 1851, which forbids the sale of liquors on Sunday, and prescribes a penalty of fifty dollars against any one who shall be “ duly convicted thereof.”
It is an action of debt and a judgment — not a criminal proceeding and a conviction. It is brought against the offender in the name of an individual who professes to sue for the Commonwealth as well as for himself. The statute authorizes no such suit, and this record is wrong altogether.
But the writ of certiorari is not more regular than the justice’s record. It is issued against the Commonwealth, who is no party to the proceeding. The justice was not bound to send up this record, for the writ did not command him to do so, and it is not before us in any legal sense. A certiorari against the Commonwealth does not give us jurisdiction to reverse a judgment of Henry Kirk against Valentine Speeht. We can do nothing but quash the writ.
Writ quashed.
See postea, p. 131, case of Van Swartow v. Commonwealth.